Citation Nr: 0719369	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating, for degenerative 
disc disease, C5-6, in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 September 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for degenerative disc disease, C5-6, with an 
evaluation of 20 percent, effective September 20, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case must be remanded for another reason, the 
RO will now have the opportunity to provide proper notice to 
the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The veteran is service-connected for a cervical spine 
disability with an evaluation of 20 percent.  He contends 
that he is entitled to a higher initial disability rating.

A review of this case indicates that the last VA evaluation 
of the veteran's cervical spine disability was in June 2004.  
While the Board is not required to remand an appealed 
disability-benefit claim, solely because of the passage of 
time since an otherwise adequate examination report was 
prepared pursuant to the duty to assist, the Board finds that 
in this appeal a remand is proper.  

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  This assessment was not performed during the June 
2004 examination.  Moreover, in a written statement dated in 
September 2005, the veteran's representative indicated that 
the pain associated with the veteran's cervical spine 
disability has intensified and the functions of his upper 
extremities and excursion of movement have changed 
considerably.  

Therefore, while the Board regrets any further delay in this 
case, in light of these circumstances, the veteran must be 
afforded another VA examination for evaluation of the issue 
on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA, 
which treated him for his cervical spine 
disability since February 2005.  After he 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in that regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his cervical spine disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is also to indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination.  Adequate 
reasons and bases are to be provided in 
the opinion. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
evaluate the cervical disorder, with 
application of staged ratings, if 
necessary.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



